Summary proceeding brought in the County Court, Suffolk County, to recover possession of real property. The tenant remains in possession after the expiration of the lease term and after service of a notice to quit. The tenant’s amended answer admits the existence of the relationship of landlord and tenant, and all other allegations of the landlord’s petition except the allegation that the landlord is the owner of the fee. The appeal is from (1) a final order awarding possession to the landlord, and (2) an order granting the landlord’s motion therefor. Orders unanimously affirmed, without costs. Inasmuch as no material issue of fact was raised by the precept, petition, and answer, the granting of the final order was authorized and proper. (Civ. Prae. Act. § 1430; cf. Gardella v. Bagopian, 263 App. Div. 816; Miressi v. Funicello, 277 App. Div. 931; Boss v. United Stores Realty Corp., 148 Mise. 912; Seltzer v. Block, 133 Mise. 842.) Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.